Exhibit 10.1
IMATION CORP.
DIRECTORS COMPENSATION PROGRAM
EFFECTIVE MAY 4, 2005
(As amended May 5, 2010)
SECTION 1. PURPOSE
     (a) The purpose of the Program is to attract and retain well-qualified
persons for service as nonemployee directors of the Company and to promote
identity of interest between directors and stockholders of the Company. The
Program is designed and intended to comply with Rule 16b-3 under the Securities
Exchange Act of 1934, as amended, as such Rule may be amended from time to time,
and shall be interpreted in a manner consistent with the requirements thereof,
as now or hereafter construed, interpreted and applied by regulations, rulings
and cases.
     (b) The Program is also intended to comply in form and operation with the
requirements of Section 409A of the Code, or an exception thereto.
SECTION 2. DEFINITIONS
     The following words and phrases have the meaning indicated below, unless
the context clearly indicates otherwise.
     (a) “Affiliate” means any entity that, together with the Company, is
treated as a single employer under Code section 414(b) or (c). For purposes of
determining whether a Termination of Employment has occurred, the term Affiliate
will be determined by applying Code section 1563(a)((1), (2) and (3) for
purposes of determining a controlled group of corporations under Code section
414(b) and in applying Treas. Reg. Section 1.414(c)-2 for purposes of
determining trades or businesses that are under common control for purposes of
Code section 414(c), the phrase “at least 50 percent” will be used instead of
“at least 80 percent” each place it appears.
     (b) “Accounting Date” means the first business day following the annual
meeting of stockholders of the Company, or, if no annual meeting is held during
a calendar year, it means December 31.
     (c) “Basic Fee” means the annual retainer payable to an Eligible Director
at the annual rate in effect on the Accounting Date for such Eligible Director’s
services on the Board (exclusive of any Chairperson Fee, Non-Executive Chairman
Fee or Meeting Fees.)
     (d) “Board” means the Board of Directors of the Company.
     (e) “Chairperson Fee” means the annual retainer payable to an Eligible
Director at the annual rate in effect on the Accounting Date for such Eligible
Director’s services as the chairperson of any committee of the Board.

 



--------------------------------------------------------------------------------



 



     (f) “Change in Control” has the meaning given it in Section 8(b) to the
extent it is consistent with and satisfies the definition of “Change of Control”
under Code section 409A.
     (g) “Change in Control Price” of the Common Stock shall equal the higher of
(i) if applicable, the price paid for the Common Stock in the transaction
constituting a Change in Control and (ii) the Fair Market Value of the Common
Stock as of the last trading day preceding the date of the Change in Control.
     (h) “Code” means the Internal Revenue Code of 1986, as amended, and any
applicable regulations or binding rules promulgated thereunder.
     (i) “Committee” means the Compensation Committee of the Board.
     (j) “Common Stock” means the common stock, par value $.01 per share, of the
Company.
     (k) “Company” means Imation Corp.
     (l) “Dividend Equivalent Credit” has the meaning given it in Section 7(b).
     (m) “Election Form” means the Election Form attached as Exhibit B hereto or
such other form as may be deemed acceptable by the Secretary of the Company from
time to time.
     (n) “Eligible Director” means each member of the Board who is not at the
time of reference an employee of the Company or any of its subsidiaries.
     (o) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     (p) “Fair Market Value” as of any date means, the fair market value as
defined under the Stock Plan.
     (q) “Meeting Fees” means the amounts payable to an Eligible Director in
arrears on any Quarterly Payment Date for attendance at meetings or
participation in teleconferences of the Board or any committee of the Board
(exclusive of any Basic Fee, Chairperson Fee or Non-Executive Chairman Fee).
     (r) “Non-Executive Chairman Fee” means the annual retainer payable to the
Eligible Director who is selected to be the Non-Executive Chairman at the annual
rate in effect on the Accounting Date for such Eligible Director’s services as
the Non-Executive Chairman.
     (s) “Program” means the Company’s Directors Compensation Program, as
amended from time to time.

 



--------------------------------------------------------------------------------



 



     (t) “Proration Fraction” means a fraction, the numerator of which is the
number of days from the date an Eligible Director first becomes an Eligible
Director to the date of the next succeeding annual meeting of stockholders and
the denominator of which is 365.
     (u) “Quarterly Payment Date” means the date established by the Company from
time to time for payment, in arrears, of all Meeting Fees earned by Eligible
Directors during the preceding calendar quarter, provided such date shall not be
later than the fifteenth day of the third month following the end of such
calendar quarter.
     (v) “Restricted Stock Unit” means a right to receive payment of one share
of Common Stock in accordance with the conditions set forth in Section 7 hereof
or conditions established by the Committee.
     (w) “Rule 16b-3” means Rule 16b-3 under the Exchange Act, as such Rule may
be amended from time to time.
     (x) “Separation from Service” means the individual has ceased to be a
member of the Board and has ceased to provide services as an independent
contractor (including as a member of any board of directors) of the Company and
all Affiliates, or such other change in status that constitutes a “separation
from service” under Code section 409A.
     (x) “Stock Plan” means the then current stock incentive plan of the Company
used to grant stock based awards to Eligible Directors.
SECTION 3. ADMINISTRATION
     (a) The Program shall be administered by the Committee.
     (b) In administering the Program, it will be necessary to follow various
laws and regulations. It may be necessary from time to time to change or waive
requirements of the Program to conform with the law, to meet special
circumstances not anticipated or covered in the Program, or to carry on
successful operation of the Program, and in connection therewith, the Committee
shall have the full power and authority to:
     (i) Prescribe, amend, and rescind rules and regulations relating to the
Program, establish procedures deemed appropriate for its administration,
interpret the provisions of the Program, remedy ambiguities, and make any and
all other determinations not herein specifically authorized which may be
necessary or advisable for its effective administration;
     (ii) Make any amendments to or modifications of the Program which may be
required or necessary to make the Program set forth herein comply with the
provisions of any laws, federal or state, or any regulations issued thereunder,
and to cause the Company at its expense to take any action related to the
Program which may be required under such laws or regulations;

 



--------------------------------------------------------------------------------



 



     (iii) Contest on behalf of the Eligible Directors or the Company, at the
sole discretion of the Committee and at the expense of the Company, any ruling
or decision on any issue related to the Program, and conduct any such contest
and any resulting litigation to a final determination, ruling, or decision; and
     (iv) Grant stock-based awards under the Program, as provided in Section 5
hereof.
     (c) Unless otherwise expressly provided in the Program, all designations,
determinations, interpretations and other decisions under or with respect to the
Program or any award shall be within the sole discretion of the Committee, may
be made at any time and shall be final, conclusive and binding upon any Eligible
Director or beneficiary, and any employee of the Company.
SECTION 4. FEES/EXPENSES
     (a) Each Eligible Director who is first elected to the Board at, or who
continues to serve on the Board immediately following an annual meeting of
stockholders, is entitled to receive a Basic Fee and a Chairperson Fee for
serving as chairperson of a committee of the Board (as applicable).
     (b) Any Eligible Director who is designated as the Non-Executive Chairman
is entitled to receive a Non-Executive Chairman Fee for services as the
Non-Executive Chairman.
     (c) Each Eligible Director who joins the Board or becomes a chairperson of
a committee of the Board or Non-Executive Chairman after the annual meeting of
stockholders is entitled to receive a Basic Fee, Chairperson Fee or
Non-Executive Chairman Fee (as applicable) multiplied by the Proration Fraction,
as of the date such Eligible Director first becomes an Eligible Director,
chairperson of a committee of the Board or Non-Executive Chairman.
     (d) Each Eligible Director is entitled to receive a Meeting Fee for
attendance at a meeting of the Board or a Committee of the Board or
participation in a teleconference in lieu of such meeting. The Meeting Fees are
payable in arrears on the Quarterly Payment Date. Any member of the Board who
interviews a Board candidate shall be entitled to receive compensation in an
amount equal to the Meeting Fee for an in person Board meeting for each such
interview.
     (e) The current rate of the Basic Fee, Chairperson Fee, Non-Executive
Chairman Fee and Meeting Fees are set forth on the attached Exhibit A, and may
be amended from time to time by the Board or any committee given responsibility
for determining Board of Director compensation.
     (f) Each Eligible Director is entitled to reimbursement for reasonable
travel costs of attending Board and committee meetings and interviews of Board
candidates. Such reimbursement shall be payable in cash after receipt of
documentation by the Company from such Eligible Director, provided reimbursement
is made no later than the end of the calendar year following the calendar year
in which the expense was incurred.

 



--------------------------------------------------------------------------------



 



SECTION 5. ANNUAL GRANT OF STOCK BASED AWARD
     (a) Each Eligible Director who is first elected to the Board at, continues
to serve on the Board or is serving as the Non-Executive Chairman of the Board
immediately following an annual meeting of stockholders shall be granted a stock
based award (i.e., options, restricted stock, etc.) as of the date of such
meeting in type, proportion and amount to be determined by the Committee and
under, and in accordance with, the terms of the Stock Plan.
     (b) Each Eligible Director who joins the Board after an annual meeting of
stockholders, shall be granted a stock based award pursuant to this Section 5 as
of the date such Eligible Director first becomes an Eligible Director based on
the number of whole shares of Common Stock equal to the number granted other
Eligible Directors at the time of the immediately preceding annual meeting of
stockholders, multiplied by the Proration Fraction. An Eligible Director who is
appointed the Non-Executive Chairman of the Board after an annual meeting of
stockholders, shall be granted a stock based award pursuant to this Section 5 as
of the date such Eligible Director first becomes the Non-Executive Chairman of
the Board based on the number of whole shares of Common Stock that were granted
at the time of the immediately preceding annual meeting of stockholders,
multiplied by the Proration Fraction.
     (c) Terms and conditions of stock based awards (such as grant price,
vesting schedule, etc.) shall be as determined by the Committee and under, and
in accordance with, the terms of the Stock Plan.
     (d) The amount and composition of the current annual stock based award are
set forth on the attached Exhibit A, which may be amended from time to time by
the Board or any committee given responsibility for determining Board of
Director compensation.
SECTION 6. MATCHING GIFT PROGRAM
     Each Eligible Director is entitled to a matching gift from the Company of
up to $15,000 per calendar year to qualifying charitable institutions, prorated
for any calendar year that Eligible Director joins the Board. Each Eligible
Director must submit evidence of such gift to the Company and the Company will
send the matching contribution directly to the qualifying charitable institution
on behalf of the Eligible Director.
SECTION 7. ELECTIONS TO RECEIVE COMMON STOCK OR RESTRICTED STOCK UNITS
     (a) Elections.
     (i) Common Stock. Each Eligible Director who is not covered by clause (iii)
below, may elect to receive, in lieu of a cash payment for his or her Basic Fee,
Chairperson Fee, Non-Executive Chairman Fee and/or Meeting Fees (or a portion
thereof, as elected by the Eligible Director), a number of shares of Common
Stock (excluding fractional shares, which shall be paid in cash (or carried over
to the next payment if an Eligible Director elects to be paid all in Common
Stock)), which is

 



--------------------------------------------------------------------------------



 



calculated by dividing his or her Basic Fee, Chairperson Fee, Non-Executive
Chairman Fee and/or Meeting Fees (or a portion thereof), by the Fair Market
Value of one share of Common Stock on the Accounting Date or Quarterly Payment
Date, as applicable. To be effective, any such election shall be made by
submitting a completed and executed Election Form to the Secretary of the
Company prior to the relevant Accounting Date or Quarterly Payment Date, as
applicable.
     (ii) Restricted Stock Units. Each Eligible Director who is not covered by
clause (iii) below, may elect to receive, in lieu of cash payment for his or her
Basic Fee, Chairperson Fee, Non-Executive Chairman Fee and/or Meeting Fees,
Restricted Stock Units (including fractional Restricted Stock Units) calculated
by dividing his or her Basic Fee, Chairperson Fee, Non-Executive Chairman Fee
and/or Meeting Fees (or a portion thereof, as elected by the Eligible Director)
for services to be performed in the following the calendar year by the Fair
Market Value of one share of Common Stock on the Accounting Date or Quarterly
Payment Date, as applicable. To be effective, any such election relating to the
Basic Fee, Chairperson Fee, Non-Executive Chairman Fee or Meeting Fees shall be
made by submitting a completed and executed Election Form to the Secretary of
the Company prior to the calendar year in which the Eligible Director wishes the
election to be in effect and such election shall be irrevocable for such
calendar year.
     (iii) New Directors. Each Eligible Director who during the preceding
twenty-four (24) months has not participated in any deferred compensation
arrangement of the Company or any Affiliate that would be treated as a single
plan with this Plan under Treas. Reg. Sec. 1.409A-1(c)(2)(i) and who joins the
Board between annual meetings of stockholders may elect prior to first becoming
an Eligible Director to receive, in lieu of cash payment for his or her Basic
Fee, Chairperson Fee and/or Non-Executive Chairman Fee, a number of
            shares of Common Stock (excluding fractional shares, which shall be
paid in cash (or carried over to the next payment if an Eligible Director elects
to be paid all in Common Stock)) and/or Restricted Stock Units (including
fractional Restricted Stock Units) up to the number which is calculated by
(A) multiplying the sum of his or her Basic Fee, Chairperson Fee, Non-Executive
Chairman Fee (or a portion thereof, as elected by the Eligible Director) payable
with respect to the time prior to the next annual meeting of stockholders which
the Eligible Director is first elected to the Board by the Proration Fraction
and (B) dividing the product resulting from clause (A) by the Fair Market Value
of one share of Common Stock on the date that the Eligible Director becomes an
Eligible Director. Each Eligible Director may also elect to receive, in lieu of
cash payment for his or her Meeting Fees (or a portion thereof, as elected by
the Eligible Director), Common Stock (excluding fractional shares, which shall
be paid in cash (or carried over to the next payment if an Eligible Director
elects to be paid all in Common Stock)) Restricted Stock Units (including
fractional Restricted Stock Units) calculated by dividing his or her Meeting
Fees (or portion thereof) by the Fair Market Value of one share of Common Stock
on the Quarterly Payment Date. To be effective, any such election shall be made
by submitting a completed and executed Election Form to the Secretary of the
Company prior to the date that the Eligible Director becomes a Director, and
such Election Form shall be irrevocable on the date he or she first becomes an

 



--------------------------------------------------------------------------------



 



Eligible Director for that calendar year with respect to any election (or lack
of election) to receive Restricted Stock Units.
     (b) Restricted Stock Units.
     (i) Account. Upon the grant of Restricted Stock Units to an Eligible
Director, such units shall be credited to an account established for such
Eligible Director. A Restricted Stock Unit shall be treated as granted on the
corresponding Accounting Date or last day of the calendar quarter relating to
the fees for which the Restricted Stock Units are determined. Each Eligible
Director shall receive an annual statement showing the number of Restricted
Stock Units that have been credited to the Eligible Director’s account under the
Program.
     (ii) Dividend Equivalent Credits. An Eligible Director’s account shall be
credited with Dividend Equivalent Credits equivalent to the amount of dividends
paid by the Company to holders of outstanding shares of Common Stock based on
the number of Restricted Stock Units credited to the Eligible Director’s account
on the dividend record date for shares of Common Stock. Such Dividend Equivalent
Credit shall be converted into an equivalent number of Restricted Stock Units
(including fractional Restricted Stock Units) based on the fair market value of
one share of Common Stock on the related dividend payment date and such
Restricted Stock Units shall be subject to the same distribution timing as the
underlying Restricted Stock Units to which the Dividend Equivalent Credits
related. If a dividend is paid in cash, each Eligible Director shall be
credited, as of each applicable dividend payment date, in accordance with the
following formula:
(A X B) / C
     in which “A” equals the number of Restricted Stock Units held by the
Eligible Director on the dividend record date, “B” equals the cash dividend per
share and “C” equals the Fair Market Value per share of Common Stock on the
dividend payment date. If a dividend is paid in property other than cash,
Dividend Equivalent Credits shall be credited, as of the applicable dividend
payment date, in accordance with the formula set forth above, except that “B”
shall equal the fair market value per share of the property that the Eligible
Director would have received in respect of the number of shares of Common Stock
equal to the number of Restricted Stock Units held by the Eligible Director as
of the dividend record date, had such shares been owned by the Eligible Director
as of the record date for such dividend.
     (iii) Time of Payment. All payments in respect of an Eligible Director’s
Restricted Stock Units shall be made as soon as practicable but not more than
ninety (90) days following the earlier of (A) the Eligible Director’s death
(B) the occurrence of a Change in Control, and (C) the specific date (including
upon the Eligible Director’s Separation from Service) the Eligible Director has
elected to receive payment pursuant to the applicable Election Form pursuant to
which such Eligible Director elected to receive such Restricted Stock Units in
lieu of cash. If distribution is to be made upon a Separation from Service and
the individual is a “specified employee,” as defined under

 



--------------------------------------------------------------------------------



 



Code section 409A, on the date of such Separation from Service, then no
distribution will be made before the date that is six (6) months after the date
of the individual’s Separation from Services, or if earlier, upon his or her
death.
     (iv) Form of Payment. Payment in respect of Restricted Stock Units shall be
made in one lump sum payment in the form of shares of Common Stock. For purposes
of the preceding sentence, any payment made upon the occurrence of a Change in
Control in full or partial payment of Restricted Stock Units shall be made in
cash in an amount equal the Change in Control Price multiplied by the number of
Restricted Stock Units (including fractional units).
     (c) Stock Plan.
     All shares of Common Stock and all Restricted Stock Units awarded pursuant
to this Section 7 shall be awarded under, and in accordance with, the terms of
the Stock Plan. Restricted Stock Units awarded hereunder shall be considered
Other Stock-Based Awards under the Plan.
SECTION 8. CHANGE IN CONTROL
     (a) For purposes of this Section 8, “Act” shall mean the Securities
Exchange Act of 1934.
     (b) For purposes of the Program, a “Change in Control” of the Company shall
be deemed to have occurred if any one of the following events shall occur:
     (i) the consummation of a transaction or series of related transactions
during a 12-month period in which a person, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Act) that owns (after application of the
attribution rules of Section 318 of the Code) less than 35% of the combined
voting power of the Company’s outstanding voting stock prior to such transaction
or the first of such series of related transactions), other than the Company or
a subsidiary of the Company, or any employee benefit plan of the Company or a
subsidiary of the Company, acquires ownership (after application of the
attribution rules of Section 318 of the Code) of 35% or more of the combined
voting power of the Company’s then outstanding voting stock (other than in
connection with a Business Combination in which clauses (1) and (2) of Section
8(b) (iii) apply); or
     (ii) a majority of the members of the Company’s Board of Directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Company’s Board of Directors
prior to the date of the election or appointment; or
     (iii) the consummation of a reorganization, merger, statutory share
exchange, consolidation or similar transaction involving the Company, a sale or
other disposition in a transaction or series of related transactions within a
12-month period of all or substantially all of the Company’s assets or the
issuance by the Company of its stock in

 



--------------------------------------------------------------------------------



 



connection with the acquisition of assets or stock of another entity (each, a
“Business Combination”) in each case unless, following such Business
Combination, (1) all or substantially all of the individuals and entities that
were the owners of the Company’s outstanding voting stock immediately prior to
such Business Combination own (after application of the attribution rules of
Section 318 of the Code) immediately after the transaction or transactions more
than 50% of the combined voting power of the then outstanding voting stock (or
comparable equity interests) of the entity resulting from such Business
Combination (including an entity that, as a result of such transaction, owns the
Company or all or substantially all of the Company’s assets either directly or
through one of more subsidiaries), and (2) no person, entity or group (other
than a direct or indirect parent entity of the Company that, after giving effect
to the Business Combination, beneficially owns 100% of the outstanding voting
securities (or comparable equity interests) of the entity resulting from the
Business Combination) has acquired, during a 12-month period, ownership (after
application of the attribution rules of Section 318 of the Code) of 35% or more
of the combined voting power of the then outstanding voting stock (or comparable
equity interests) of the entity resulting from such Business Combination.
     Notwithstanding anything herein stated, no Change in Control shall be
deemed to occur unless such event constitutes a change in ownership or effective
control, or a change in the ownership of a substantial portion of the assets, of
a business under Code section 409A.
SECTION 9. AMENDMENT; TERMINATION
     The Board may at any time and from time to time alter, amend, suspend, or
terminate the Program in whole or in part; provided, however, that no amendment
which requires stockholder approval in order for the exemptions available under
Rule 16b-3 to be applicable to the Program and the Eligible Directors shall be
effective unless the same shall be approved by the stockholders of the Company
entitled to vote thereon.
SECTION 10. RIGHTS OF ELIGIBLE DIRECTORS
     Nothing contained in the Program or with respect to any grant shall
interfere with or limit in any way the right of the stockholders of the Company
to remove any Eligible Director from the Board pursuant to the bylaws of the
Company, nor confer upon any Eligible Director any right to continue in the
service of the Company as a director.
SECTION 11. GENERAL RESTRICTIONS
     (a) Investment Representations. The Company may require any Eligible
Director to whom Common Stock is issued, as a condition of receiving such Common
Stock, to give written assurances in substance and form satisfactory to the
Company and its counsel to the effect that such person is acquiring the Common
Stock for his or her own account for investment and not with any present
intention of selling or otherwise distributing the same, and to such other
effects as the Company deems necessary or appropriate in order to comply with
federal and applicable state securities laws.

 



--------------------------------------------------------------------------------



 



     (b) Compliance with Securities Laws. Each issuance shall be subject to the
requirement that, if at any time counsel to the Company shall determine that the
listing, registration or qualification of the shares upon any securities
exchange or under any state or federal law, or the consent or approval of any
governmental or regulatory body, is necessary as a condition of, or in
connection with, the issuance of shares thereunder, such issuance may not be
accepted or exercised in whole or in part unless such listing, registration,
qualification, consent or approval shall have been effected or obtained on
conditions acceptable to the Committee. Nothing herein shall be deemed to
require the Company to apply for or to obtain such listing, registration or
qualification.
     (c) Nontransferability. Except as otherwise provided by the Committee,
Restricted Stock Units under this Program shall not be transferable by an
Eligible Director other than by the laws of descent and distribution.
     (d) No Acceleration of Distribution of Restricted Stock Units. The
distribution of Restricted Stock Units may not be accelerated, including upon
termination of the Program, if such acceleration would cause the distribution to
become subject to tax under Code Section 409A.
SECTION 12. WITHHOLDING
     The Company may defer making payments or delivering shares of Common Stock
under the Program for up to 30 days to ensure that satisfactory arrangements
have been made for the payment of any federal, state or local income or
employment taxes that the Company reasonably determines in its sole discretion
are required to be withheld with respect to such payment or delivery.
SECTION 13. GOVERNING LAW
     The Program and all rights hereunder shall be construed in accordance with
and governed by the internal law, and not the law of conflicts, of the State of
Delaware.
SECTION 14. UNFUNDED PROGRAM
     The Program shall be unfunded and shall not create (or be construed to
create) a trust or a separate fund or funds. The Program shall not establish any
fiduciary relationship between the Company and any Eligible Director or other
person. To the extent any person holds any rights by virtue of a grant under the
Program, such right shall be no greater than the right of an unsecured general
creditor of the Company.
SECTION 15. HEADINGS
     The headings of sections and subsections herein are included solely for
convenience of reference and shall not affect the meaning of any of the
provisions of the Program.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
FEES
(as of May 5, 2010)

     
Basic Fee
   $50,000
 
   
Non-Executive Chairman
  1.2 times the Basic Fee provided to each Eligible Director, in addition to the
Basic Fee for service as a member of the Board of Directors.
 
   
Committee Chair
  Audit & Finance: $10,000
Compensation: $10,000
Nominating & Governance: $7,500
 
   
Board Meetings/Teleconferences
   $1,500/$1,000
 
   
Audit & Finance
Meetings/Teleconferences
   $1,500/$1,000
 
   
Compensation Committee
Meetings/Teleconferences
   $1,500/$1,000
 
   
Nomination & Governance
Meetings/Teleconferences
   $1,500/$1,000
 
   
Annual Stock Based Grants
  All Eligible Directors: Dollar value $175,000 in options and restricted stock,
with 50% as options and 50% as restricted stock (calculated using modified
Black-Scholes model)
Non-Executive Chairman: 1.2 times the Annual Stock Based Grant provided to each
Eligible Director, with the same division as between options and restricted
stock, in addition to the Annual Stock Based Grant for service as a member of
the Board of Directors

 



--------------------------------------------------------------------------------



 



EXHIBIT B
IMATION CORP.
DIRECTORS COMPENSATION PROGRAM
ELECTION FORM
     THIS ELECTION is made by ___(the “Eligible Director”), effective as of the
___day of ___, 200___.
     WHEREAS, Imation Corp., a Delaware corporation (the “Company”) has a
director compensation program (the “Program”);
     WHEREAS, the Eligible Director has the option under the Program to receive
Common Stock and/or Restricted Stock Units in lieu of payment of certain cash
compensation for service as a director of the Company;
     NOW, THEREFORE, in accordance with the terms and conditions of the Program,
the Eligible Director hereby agrees as follows:
The Program
     This Election is entered into pursuant to the Program, which is
incorporated herein by reference and made a part hereof. The Eligible Director
hereby acknowledges receipt of a copy of the Program. All capitalized terms used
herein and not otherwise defined shall have the meanings ascribed to them in the
Program.
Basic Fee, Chairperson Fee and Non-Executive Chairman Fee (“Annual Grant”)
     The Basic Fee, Chairperson Fee and Lee Director Fee is payable (and
prorated) on the date first elected to the Board of Directors (if other than at
an annual meeting of stockholders). Thereafter, the Basic Fee, Chairperson Fee
and Non-Executive Chairman Fee is payable on each Accounting Date following the
Annual Meeting of Stockholders.
** Special Tax Rules Relating to Election to Receive Restricted Stock Units
     Due to Internal Revenue Code Section 409A relating to the taxation of
deferred compensation, an election to receive Restricted Stock Units under the
Program can only be made for services performed and payments to be received
following the calendar year in which the election is made (e.g., an election
made in 2007 is not effective until January 1, 2008). Also, the election must
remain in effect for the ENTIRE calendar year. Any change in or termination of
the election can only be made the year before it is to go in effect (e.g., a
change for 2008 must be made before the end of 2007.)

 



--------------------------------------------------------------------------------



 



     Subject to the terms and conditions of the Program, the Eligible Director
hereby elects to receive the Basic Fee, the Chairperson and Non-Executive
Chairman Fee, if applicable, in the following manner:
BASIC FEE

             
 
      %   Election to receive Common Stock in lieu of Cash
 
           
 
           
 
      %   Election to receive Restricted Stock Units in lieu of Cash**
 
           
 
           
 
      %   Election to receive Cash
 
           
Total:
    100 %    
 
           

CHAIRPERSON FEE: (if applicable)

             
 
      %   Election to receive Common Stock in lieu of Cash
 
           
 
           
 
      %   Election to receive Restricted Stock Units in lieu of Cash**
 
           
 
           
 
      %   Election to receive Cash
 
           
Total:
    100 %    
 
           

MEETING FEES:
     Subject to the terms and conditions of the Program, the Eligible Director
elects to receive Meeting Fees compensation in the following manner, with such
fees payable on each Quarterly Payment Date:

             
 
      %   Election to receive Common Stock in lieu of Cash
 
           
 
           
 
      %   Election to receive Restricted Stock Units in lieu of Cash**
 
           
 
           
 
      %   Election to receive Cash
 
           
Total:
    100 %    
 
           

NON-EXECUTIVE CHAIRMAN FEE: (if applicable)

             
 
      %   Election to receive Common Stock in lieu of Cash
 
           
 
           
 
      %   Election to receive Restricted Stock Units in lieu of Cash**
 
           
 
           
 
      %   Election to receive Cash
 
           
Total:
    100 %    
 
           

 



--------------------------------------------------------------------------------



 



DISTRIBUTION ELECTION FOR RESTRICTED STOCK UNITS: (Must be completed if Eligible
Director has made an Election to Receive Restricted Stock Units.)
     The Eligible Director hereby elects to receive payment of his or her
Restricted Stock Units on the earlier to occur of a Change in Control, his or
her death or the following date:

  ___   ___-year anniversary of the grant date (please specify)     ___   The
date the Eligible Director incurs a “separation from service” with Company
(within the meaning of Section 409A of the Internal Revenue Code).     ___  
Other (please specify date only):                                           

Term of Election
     This Election will remain in effect until terminated or changed by the
Eligible Director pursuant to written notice to the Secretary of the Company or
filing of a new Election Form. Note: A change or termination of an Election to
receive Restricted Stock Units will not become effective until January 1 of the
calendar year following the calendar year the change or termination is filed
with the Secretary of the Company.
     IN WITNESS WHEREOF, the Eligible Director has entered into this Election on
the day and year first above written, and the Company has accepted this Election
as of such day and year.

                  ELIGIBLE DIRECTOR    
 
                          Signature    
 
                Accepted and Agreed to by IMATION CORP.    
 
           
 
  By:        
 
     
 
   
 
  Title:        
 
     
 
   

 